Pee Ctjeiam,
It is alleged by the defendants that the learned court below erred in rejecting the offers of evidence which appear in the first, second, third and fourth specifications. It is also alleged by them that he erred in not permitting the defendants’ counsel to ask a question which was objected to, and now appears in the fifth specification. The sixth specification is based on the excerpt from the charge, and in the seventh it is alleged that the court erred in giving binding instructions to the jury to find for the plaintiffs the balance of purchase money with interest. We are satisfied from an examination of the evidence and the rulings complained of in the specifications that the rejection of the offers of evidence was entirely proper, and that no error was committed in the refusal to allow the question objected to. In our view the charge was free from error and the case was properly disposed of. We, therefore, dismiss all the specifications and affirm the judgment.